DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-17 have been examined in this application. Claims 1, 4-5, 9 and 15-17 are amended.   This is a Final Office Action in response to Arguments and Amendments filed on 11/2/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from James Bonnamy on 6/1/2022.  
The application has been amended as follows: Claim 14 of the Claims dated 11/2/2021 which are entered as part of this notice of allowability should be canceled. 

Reasons for Allowance
The following is examiner’s stated reasons for allowance:
The prior art Fujinami et al. (JP 2011/174890) discloses acquiring meeting information indicating a place of a meeting with a user and a time of a meeting with the user, calculating a remaining time between the time of the meeting and a current time, determining a waiting time for waiting in a waiting place and a traveling time for traveling to the place of the meeting in order to minimize a total cost and make a total time equal the remaining time. Furthermore, Fujinami et al. discloses determining a route along the which the car is to travel to the place of the meeting with no remaining time. The route is determined which leads to an increase of the traveling time, and the determined route is not the shortest route to the place of the meeting. 
The prior art Cudak (US 2015/0241241 A1) discloses route determination to minimize a total monetary cost. The total monetary cost for the route including a traveling monetary cost of traveling and a waiting monetary cost for waiting, the waiting cost including a parking charge per unit time, the parking charge being incurred incrementally during the waiting time. The autonomous car is then controlled to travel along the route. Furthermore, Cudak discloses when minimizing a total cost, the waiting time is decreased by an amount so that the waiting time is a below a threshold corresponding to the parking charge per unit time and the traveling time is increased ([0020, 0023, 0026, 0029] Minimize the total cost by finding a parking lot to wait at for a waiting time below the maximum amount of time the vehicle may park. This may be done by traveling to a farther parking location). 
Fujinami et al. (JP 2011/174890) and Cudak (US 2015/0241241 A1) fail to disclose that in determining the waiting time and traveling time to minimize the monetary cost the waiting time is decreased by an amount of time so that the waiting time is below a threshold corresponding to the parking charge per unit time, and the traveling time is increased by the same amount of time. In particular, the prior art fails to disclose this limitation in conjunction with the other elements of the claim. For example, the prior art fails to disclose this limitation as part of determining a route that is not the shortest route for an autonomous vehicle to travel in order to minimize the described total monetary cost and make a total time equal a remaining time. 
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669      

/JESS WHITTINGTON/Examiner, Art Unit 3669